Citation Nr: 0616735	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-20 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus. 

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to June 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO). In that rating decision 
the RO granted entitlement to service connection for diabetes 
mellitus and assigned a 20 percent disability rating.  The 
veteran perfected an appeal of the assigned rating.

The Board also notes that the veteran submitted additional 
evidence regarding his claim in October 2005, which was 
forwarded to the Board that same month.  A waiver of RO 
consideration was not provided.  However, as the decision on 
this issue is favorable to the veteran, he will not be 
prejudiced by the Board's consideration of this evidence in 
the first instance.


FINDINGS OF FACT

1.  From March 30, 2001 to October 3, 2005 the veteran's 
diabetes mellitus required insulin and a restricted diet.

2.  From October 3, 2005 to the present the preponderance of 
the evidence shows the use of insulin, restricted diet, and 
regulation of activities; episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated are not shown. 

CONCLUSIONS OF LAW

1.  From March 30, 2001 to October 3, 2005, the criteria for 
an initial schedular evaluation in excess of 20 percent 
rating for diabetes mellitus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.119, 
Diagnostic Code 7913 (2005).   

2.  As of October 3, 2005, the criteria for an evaluation of 
40 percent rating for diabetes mellitus have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 
4.7, 4.119, Diagnostic Code 7913 (2005).   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in December 2004 and June 2005 letters, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for an 
increased rating, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or submit any further evidence that was 
relevant to the claim.  

The veteran was also provided with a copy of the appealed 
rating decision, as well as the May 2003 Statement of the 
Case (SOC) and April and June 2005 Supplemental Statements of 
the Case.  These documents provided him with notice of the 
law and governing regulations, including the rating criteria 
for establishing a higher evaluation for the claimed 
disability.  By way of these documents, he also was 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf, and the reasons for the determinations 
made on his claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.   

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that an increased 
rating is warranted, any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions; VA 
medical records; private medical records; and VA examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate diagnostic codes identify the 
various disabilities.  Disabilities must be reviewed in 
relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the  
elements of disability, 38 C.F.R. § 4.2; resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question  
as to which of two evaluations apply, assigning a higher of 
the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; 
and, evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The veteran's diabetes mellitus is rated as 20 percent 
disabling effective March 30, 2001, under Diagnostic Code 
7913.  Under this Code, a 20 percent evaluation is warranted 
for diabetes mellitus that requires insulin and a restricted 
diet or an oral hypoglycemic agent and restricted diet.  A 40 
percent evaluation requires insulin, a restricted diet, and 
regulation of activities.  A 60 percent under this code 
requires insulin, a restricted diet, and regulation of 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A maximum rating of 100 percent is warranted when 
the disability requires more than one daily injection of  
insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational  
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that  
would be compensable if separately evaluated.  In addition, a 
note following the rating criteria indicates that compensable 
complications from diabetes mellitus are evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  However, noncompensable complications 
are considered part of the diabetic process under Diagnostic 
Code 7913. 

The Board notes that separate ratings have been assigned for 
peripheral neuropathy of the lower extremities, and any 
symptomatology associated with those disabilities cannot be 
considered in evaluating his diabetes.  38 C.F.R. § 4.14 
(2005) (both the use of manifestations not resulting from 
service-connected disability, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.)  

After a careful review of the record, the Board finds that 
prior to October 3, 2005, the veteran's disability does not 
warrant an evaluation in excess of 20 percent.  VA outpatient 
treatment records, dated from 2002 to January 2005, reflect 
that the condition required him to be insulin dependent and 
adhere to a restricted diabetic diet.  There is no evidence 
from this time period which reveals that the veteran's 
diabetes mellitus required the regulation of his activities.  
The April 2002 VA examination specifically noted that the 
veteran had no restriction in his activities.  Although 
August 2002 letters from Dr. A. Porter and C. Henley, CNP, 
indicated that the veteran was insulin dependent and revealed 
that the veteran should not report for work for one week, 
such was temporary as the veteran was just started on insulin 
injections and fluctuations were possible.  

In addition, a June 2003 VA examination indicated that the 
veteran could walk one to two miles but then he would stop 
due to heel pain.  The June 2003 examiner noted that the 
veteran's personal and professional activities were much more 
limited by his heel spur pain than diabetes mellitus.  A 
January 2005 VA examination did not reveal that the veteran 
needed to regulate his activities due to his diabetes 
mellitus.  

While the Board acknowledges the veteran's complaints during 
the period in question, the Board finds the objective 
symptomatology described does not more nearly approximate the 
criteria for a 40 percent evaluation, as regulation of his 
activities to control diabetes was not shown.  

Upon review of the evidence, it was not until the report from 
Dr. D. Anguelova, received on October 3, 2005, that a 
treatment provider identified that the veteran needed to 
avoid strenuous activities, both occupational and 
recreational, due to blood sugars-a criteria listed for a 40 
percent rating.  Hence, a higher 40 percent rating is not 
warranted for diabetes mellitus during the period from March 
30, 2001 to October 3, 2005.  38 C.F.R. § 4.130, Diagnostic 
Code 7913.

However, as of the October 3, 2005 letter from Dr. Anguelova, 
the evidence supports a finding that his diabetes requires 
the regulation of activities for diabetes control.  In light 
of the foregoing, the Board finds that the criteria for a 40 
percent rating under Diagnostic Code 7913 have been met since 
October 3, 2005. 

The Board further finds, however, that the preponderance of 
the evidence shows that the veteran's diabetes mellitus does 
not more nearly approximate the criteria required for a 60 
percent evaluation under that Code.  In reaching this 
conclusion, the Board acknowledges that in addition to being 
insulin dependent, requiring adherence to a diabetic diet and 
regulating his activities, the medical evidence does reflect 
the veteran reporting periods of hypoglycemia.  However, the 
evidence does not establish that he has required 
hospitalization for treatment of such episodes or that he 
experiences ketoacidosis requiring hospitalization.  Nor does 
the evidence show twice a month visits to the diabetic care 
provider.  The evidence shows the veteran sees his diabetic 
provider every four months for treatment, and such was 
confirmed by the April 2002 VA examiner.  

In light of the foregoing, the preponderance of the medical 
evidence is against a finding that the veteran's disability 
more nearly approximates a 60 percent rating or higher 
rating.


The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's diabetes mellitus 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of a higher than 40 percent on an 
extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  There is no indication that the diabetes 
mellitus, in and of itself, results in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation) for any period since the grant of 
service connection.  Moreover, the condition is not shown to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet.  App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus from March 30, 2001 to October 3, 2005 is denied.

An evaluation of 40 percent for diabetes mellitus, effective 
October 3, 2005, is granted. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


